DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 07/05/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-10, 12-16 and 18-22 are still pending. 
3. 	Claims 11 and 17 were cancelled.
3. 	Claims 21 and 22 are new.
4. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 11/18/2020 have been accepted.

II. Double Patenting Rejections 
6. 	Applicant's arguments with respect to the double patenting rejection(s) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102
7. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1-10, 12-16 and 18-22 are allowed.

10.	The following is an examiner's statement of reasons for allowance:

11.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 04/07/2022 and the arguments by the Applicant(s) filed on 07/05/2022 for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Marcus (Pub. No.: US 2014/0015878) teaches that “Charged dry ink having charge of the second sign is deposited onto the recording medium. The deposited dry ink is attracted to the first-sign charged-fluid pattern and adheres to the recording medium in the first-sign charged fluid pattern” (Abstract).
b)	Marcus (Pub. No.: US 2014/0015879) teaches “Apparatus for producing a print on a recording medium includes a printhead adapted to provide drops of charged fluid. An intermediate member is adapted to receive the drops of charged fluid. A controller is adapted to receive image data for the print and control the printhead and the intermediate member so that a charged-fluid pattern corresponding to the image data is produced on the intermediate member. A development station is adapted to apply charged dry ink to the intermediate member bearing the charged-fluid pattern, so that a dry ink image corresponding to the image data is formed on the intermediate member” (Abstract).
c)	Tombs (Pub. No.: US 2013/0077999) teaches “Electrographic printing apparatus for producing a toner image on paper includes a dryer adapted to dry a selected region of the paper to a moisture content not to exceed that of the paper equilibrated to 20% RH. A liquid-deposition unit wets selected portions of the selected region of the paper within 15 seconds after the completion of drying to provide a latent fluid image corresponding to the wetted portions of the paper. A dry area is thereby defined in the selected region outside the latent fluid image” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867